DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (5,096,257).  Clark shows the use of a combination canopy (5) assembly and a chair (125), wherein the canopy assembly comprises: a first mounting fixture and a second mounting fixture (150) each coupled to the chair; a first arm and a second arm (210), each arm having a first end and a second end, wherein the first end of each arm is coupled to a respective mounting fixture; a first canopy support and a second canopy support (10), wherein the second end of each arm is coupled to a respective canopy support; a first brace (130, 200) and a second brace (130, 200), each brace coupled between a respective arm and canopy support, with a first end of each brace being coupled to the respective arm with a slidable coupler (200) so as to permit the rotation of the first and second canopy supports relative to the first and second arms; a cross-member coupled (60) intermediate the first and second canopy supports, for maintaining the first and second canopy support at a predetermined spaced distance from each other; and a canopy (90,240) that is at least supported by the first canopy support and the second canopy support; wherein:  when the canopy assembly is in a deployed position, the cross-member maintains the first and second canopy supports at the predetermined spaced distance from each other; and when both the canopy assembly and the chair are in their respective stowed positions, the cross-member maintains the first and second canopy supports at the predetermined spaced distance from each other (upon the canopy support being folded down to be parallel to the first and second arms without dismantling the entire support).  Regarding claims 2-3, Clark shows the cross-member as a one-piece member that is unable to be collapsed between the first and second canopy supports and having no hinge therebetween (see Fig. 1).   
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wahl (6,789,557).  Wahl shows the use of a combination canopy (10) assembly and a chair (60), wherein the canopy assembly comprises: a first mounting fixture and a second mounting fixture (46) each coupled to the chair; a first arm and a second arm (34), each arm having a first end and a second end, wherein the first end of each arm is coupled to a respective mounting fixture; a first canopy support and a second canopy support (18), wherein the second end of each arm is coupled to a respective canopy support; a first brace and a second brace (L- brackets as shown in Fig. 3), each brace coupled between a respective arm and canopy support, with a first end of each brace being coupled to the respective arm with a slidable coupler (26) so as to permit the rotation of the first and second canopy supports relative to the first and second arms; a cross-member coupled (24) intermediate the first and second canopy supports, for maintaining the first and second canopy support at a predetermined spaced distance from each other; and a canopy (40) that is at least supported by the first canopy support and the second canopy support; wherein:  when the canopy assembly is in a deployed position, the cross-member maintains the first and second canopy supports at the predetermined spaced distance from each other; and when both the canopy assembly and the chair are in their respective stowed positions, the cross-member maintains the first and second canopy supports at the predetermined spaced distance from each other (upon the canopy support being folded down to be parallel to the first and second arms as shown in Fig. 4).  Regarding claims 2-3, Wahl shows the cross-member as a one-piece member that is unable to be collapsed between the first and second canopy supports and having no hinge therebetween (see Fig. 1).  Regarding claims 4-6,  Wahl shows the chair having a U-shaped frame (Fig. 9) with a respective U-shaped, seat frame,  back frame, front leg frame and back leg frame that all fold toward one another to collapse the U-shaped frame (Fig. 10).    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos. 3,738,703 and 4,687,249 show features of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
May 7, 2022